There is no contention in this case that there was a shortage in plant food or commercial value. The fertilizer bought, though lumpy, still might have contained the ingredients specified on the tags and sacks. Therefore the only damages recoverable were those provided for by Code, § 5-1114. If there was an implied warranty that the fertilizer was fitted for the uses intended, the warranty was waived because the condition of the fertilizer was patent and the buyer used it after knowledge of *Page 355 
its alleged defective condition. Code, § 5-1117 refers only to wet fertilizer, and we do not have that kind in this case. Even if we did, it has been held by this court that to show immoral consideration the maker of a note for fertilizer must show that the fertilizer was inspected and found to be in wet and unsalable condition, and that the sale thereof had been prohibited by the Commissioner of Agriculture. Bearden v. First National Bank ofRome, 29 Ga. App. 129 (114 S.E. 78). The fact that there was an innocent transferee in that case would be immaterial, in my judgment, so far as the point decided is concerned. There is no evidence of any agreement in this case that would affect the plaintiff's right to collect. Before the buyer used all of the fertilizer the seller, after several complaints, told him that the fertilizer was his and that he would do nothing about it. I dissent from the judgment of reversal.